DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iida (US 7,798,259).
Iida discloses: 
a casing (1) that is provided with an openable and closable filter insertion port (1k) on a left side wall of the casing (see Fig. 21; side walls shown by arrows below) and is filled with hydraulic oil; 
a hydraulic continuously variable transmission that is arranged inside the casing, the hydraulic continuously variable transmission including in combination a hydraulic pump (2), a hydraulic motor (3), and a center section provided with a closed circuit (col. 8, ln. 64-67) for fluidly connecting the hydraulic pump and the hydraulic motor, and including a port for charging the hydraulic oil in the closed circuit; 
a filter holding member (53) that includes a support base that is a hollow cylindrical portion and oil-tightly partitions an inside of a cylinder and an outside of the cylinder, and a filter connection port (53a) that is a hollow cylindrical portion extending from a peripheral side surface of the support base and communicating with the inside of the cylinder, the support base communicating the inside of the cylinder to the port, and arranged between the center section and the casing facing the port, the filter connection port arranged so that a terminal end opening portion of the filter connection port faces the filter insertion port of the casing (see Fig. 19); and 
a filter body (50) that is freely inserted to and removed from the casing via the filter insertion port, and is coupled to and held by the filter connection port when inserted to a predetermined position in the casing from the filter insertion port (Fig. 19 illustrates installed position of filter).
wherein the filter body is arranged adjacent to the side wall opposite the side wall provided with the filter insertion port of the casing.
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    438
    603
    media_image1.png
    Greyscale

▪ Regarding claim 2:
The support base comprises a filter portion (10; col. 19, ln. 42-49) capable of filtering the hydraulic oil.
▪ Regarding claim 3: 
The hydrostatic transaxle comprises a filter cap (51) that enables opening and closing of the filter insertion port, and comprises, between the filter cap and the filter body, an energizing member (52) that energizes the filter body to the filter connection port side.
▪ Regarding claim 4: 
Iida also discloses a floating charge pump (9) contained in the support base of the filter holding member.
▪ Regarding claim 5: 
The casing comprises a single axle (4)1 driven by the hydraulic motor, and the filter insertion port is arranged in a side to which the axle does not project among both side walls of the casing (see Fig. 4: illustrating that axle 4 extends from a side that is opposite from section 1k).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and 8 are allowed.

Response to Arguments
Applicant's arguments filed 1/28/22 have been fully considered but they are not persuasive.  
Applicant’s amendments were not sufficient to bring the claims in condition for allowance.  Providing to “either of a left side wall or right side wall” only requires the port to be disposed on one of the side walls (Merriam Webster defines either as being the one or other of two).  Additionally, Figs. 14 and 15 of the instant application illustrate two different configurations, and the filter insertion point is not provided on both sides at the same time.  The filter body is arranged adjacent the side wall opposite that of the filter insertion point inasmuch as this feature is disclosed in the instant application.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a reduced left-right width of the lower casing portion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        
MLW
May 13, 2022

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611